OPINION
These are two appeals consolidated for purposes of this opinion. In them, defendant George W. Holsinger appeals judgments by the Municipal Court of Lancaster, Fairfield County, Ohio, which overruled appellant's motions to dismiss for lack of jurisdiction. It appears from the record before us the merits of the cases are still pending before the trial court. R.C. 2505.02 gives this court jurisdiction over final orders, judgments, and decrees of a court, and defines a final order as one which affects a substantial right in an action that in effect determines the action and prevents judgment. A trial court's judgment in a criminal case does not become a final appealable order until the court sentences the defendant, see State v. Shinkle (1986),27 Ohio App. 3d 54. We find we do not have jurisdiction to review either of these appeals.
For the foregoing reasons, each of appellant's appeals is dismissed for lack of jurisdiction.
By Gwin, P.J., Hoffman, J., and Farmer, J., concur.